Citation Nr: 1707421	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1966 to June 1969.  He died in March 2008 and the Appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim for service connection for the cause of the Veteran's death.  

The Veteran passed away in March 2008.  The cause of death listed on the death certificate is intrahepatic biliary cancer.  The Appellant states that the Veteran's cancer was caused by a water-borne and fish-borne parasite found in the Southeast Asia, including Vietnam.  See 03/04/2009, VBMS, Third Party Correspondence.  The Board notes that the record does not reflect that service connection has been established for any disability during the Veteran's lifetime.

A review of the claims file reveals that the Veteran's military personnel records have not been associated with the claims file in order to verify and determine the details of the Veteran's service in Vietnam.  The Board notes that the Statement of the Case (SOC) issued by the RO in June 2011 references a report from the service department confirming that the Veteran served in the Republic of Vietnam from September 1968 to June 1969.  However, this report is not associated with the claims file.  Accordingly, the Board finds that a remand is necessary to obtain the Veteran's military personnel records and the report confirming the Veteran's service in Vietnam.  

A medical opinion was obtained by a VA physician in August 2009.  The VA physician concluded that the Veteran's cause of death was not related to his military service.  The physician stated that the Veteran's military medical records contained no record of the diagnosis or treatment of any parasitic infection contracted while in service.  Furthermore, the physician referenced the pathology reports from Georgetown University Hospital and Mayo Clinic and indicated that they did not reveal a diagnosis of intrahepatic biliary cancer but instead reported a hepatic tumor as metastatic adenocarcinoma, most likely from a primary colon or less likely small bowel malignancy.  

The Board concludes that the VA physician's opinions are insufficient to determine service connection for the Veteran's cause of death.  In this regard, the VA physician indicated that the Veteran's cause of death was not related to military service because the military records contained no diagnosis or treatment related to a parasitic infection contracted in service.  The Board notes that the VA physician failed to discuss the Veteran's service treatment records, which indicated he suffered from a rash over his face and various parts of his body due to a dirty environment in February 1969.  See 06/15/2009, VBMS, STR-Medical, pp. 15-16.  In addition, the VA physician indicated the Veteran was not diagnosed with intrahepatic biliary cancer but metastatic adenocarcinoma and failed to provide any opinion or supporting rationale as to whether metastatic adenocarcinoma was due to or caused by the Veteran's military service.  Accordingly, the Board finds the August 2009 VA opinion is insufficient to determine this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Appellant submitted a private physician opinion, Dr. J.M., dated in August 2011.  Dr. J.M. noted that he was the Veteran's treating physician from February 2007 until his death.  Dr. J.M. indicated the Veteran was diagnosed with cholangiocarcinoma, a cancer of the bile duct, also known as intrahepatic biliary cancer.  Dr. J.M. opined that it was more likely than not that the Veteran incurred cholangiocarcinoma while exposed to parasites present in the water and in certain foods while on active duty in Vietnam.  However, Dr. J.M. did not provide a rationale to support his opinion.  The U.S. Court of Appeals for Veterans Claims (Court) has stated that a mere conclusion, without a supporting rationale, is insufficient evidence to grant service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Lastly, the Board notes that the Appellant signed a release for the VA to obtain the Veteran's medical records from Capital Hospice Inpatient Center, which are dated in March 2008.  However, these records are not associated with the claims file.  Furthermore, Dr. J.M. indicated he was the Veteran's physician from February 2007 until March 2008.  However, the Board does not have Dr. J.M.'s medical records and finds that attempts to obtain them should be made as they will include treatment up to the Veteran's death in March 2008.

In light of the foregoing, the Board finds that a remand is necessary to obtain the Veteran's military personnel records, report confirming the Veteran's service in Vietnam, the Veteran's additional medical records from Dr. J.M. and Capital Hospice Inpatient Center, and a new VA medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file the Veteran's complete military personnel records, including the report from the service department confirming that the Veteran served in the Republic of Vietnam from September 1968 to June 1969.  All efforts to obtain records should be associated with the claims file.  If any military personnel records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the appellant and her representative.  

2.  Obtain updated authorization and then associate with the claims file the Veteran's private treatment records from (1) Dr. J.M. from February 2007 until March 2008 and (2) Capital Hospice Inpatient Center, dated in March 2008.  All efforts to obtain records should be associated with the claims file.  

3.  After completion of #1 and #2, obtain a VA medical opinion from an oncologist to determine the nature and etiology of the Veteran's intrahepatic biliary cancer.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Specifically, the examiner should review and discuss the Veteran's service treatment records, including the Veteran's treatment for a rash relating to a dirty environment in February 1969, the VA physician opinion dated in August 2009, and Dr. J.M.'s opinion dated in August 2011.  The physician is asked to discuss the lay evidence of record, to include the Veteran's statements regarding his symptoms and history.  

The physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's intrahepatic biliary cancer had its onset during military service or is otherwise related to such service, to include as due to a parasite found in Vietnam or exposure to Agent Orange.  

The physician should provide a comprehensive rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The appellant and her representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



